DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “main image selection unit”, “period setting unit”, “switching control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “...configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 9, 17 of the specification of the Pub. No. US 2022/0191406 that recites “...a main image selection unit configured to select one image as a main image among a plurality of images; and a period setting unit configured to set a continuous period length for which a selected selection image selected by the main image selection unit is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications. In the image processing device according to the present technology, it is conceivable that the image processing device further includes a switching control unit configured to perform control such that the main image is switched from the selection image to another image among the plurality of images when the continuous period length is reached or when a predetermined situation is detected and a continuous period of a current main image passes a first period length shorter than the continuous period length.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claim 20, recites, “a program causing an image processing device…..”. However, it would reasonably be interpreted by one of ordinary skill in the art as software, per se. This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter. Software does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
The Examiner suggests amending the claim 20 to recite “a program causing an image processing device…..” as “a non-transitory computer readable medium causing an image processing device…..” to include tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US 2010/0094441 A1)(hereinafter Mochizuki).
Re claim 1, Mochizuki discloses an image processing device comprising: a main image selection unit configured to select one image as a main image among a plurality of images (see ¶ 106 for a main image selection unit configured to select one image as a main image among a plurality of images (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107). It should be noted that a selected image from each group represents a main image among a plurality of images); and a period setting unit configured to set a continuous period length for which a selected selection image selected by the main image selection unit is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (see ¶s 104, 106 for a period setting unit configured to set a continuous period length for which a selected selection image selected by the main image selection unit is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107, furthermore, the continuous shooting determination and selection portion 252 classifies the images a to u which are arranged in order of shooting time into a plurality of groups depending on the shooting time interval as described in fig. 7 paragraph 108. Also, see paragraphs 109-110). It should be noted that a selected image from each group represents a main image among a plurality of images and the continuous shooting reference value (set interval value) represents a continuous period length for which a selected selection image selected by the continuous shooting determination and selection portion 252 is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications as described in the above figures and paragraphs)
Re claim 2, Mochizuki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the continuous period length is a length of a period from when the selection image is switched to a main image until another image selected after the selection image among the plurality of images by the main image selection unit is switched to a main image (see ¶s 104, 106 for the continuous period length is a length of a period from when the selection image is switched to a main image until another image selected after the selection image among the plurality of images by the main image selection unit is switched to a main image (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107, furthermore, the continuous shooting determination and selection portion 252 classifies the images a to u which are arranged in order of shooting time into a plurality of groups depending on the shooting time interval as described in fig. 7 paragraph 108. Also, see paragraphs 109-110). It should be noted that a selected image from each group represents a main image among a plurality of images and the continuous shooting reference value (set interval value) represents a continuous period length from when the selection image is switched to a main image until another image selected after the selection image among the plurality of images by the continuous shooting determination and selection portion 252 is switched to a main image as described in the above figures and paragraphs)
Re claim 3, Mochizuki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the image classification is determined based on subject information of an image (see fig. 2 ¶s 73-76 for the image classification is determined based on subject information of an image (i.e. the continuous shooting determination and selection portion 252 classifies the images whose shooting time interval is within a specified time into the same group, and, if there is an image whose shooting time interval is longer than the specified time, it classifies the image into the next group as described in fig. 7 paragraph 107, furthermore, the continuous shooting determination and selection portion 252 can select only the image C from the images B and C which are shot at an interval of one second and select only the image D from the images D to F which are shot at an interval of two seconds, because the images with a short shooting interval, such as the images D to F, are likely to be shot in the similar location and have the similar composition, the continuous shooting determination and selection portion 252 can reduce the possibility that a plurality of images which are likely to be similar to each other are selected as described in figs. 2, 8 paragraphs 111-112). Also, see paragraphs 108-110)
Re claim 4, Mochizuki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising: a switching control unit configured to perform control such that the main image is switched from the selection image to another image among the plurality of images when the continuous period length is reached, or when a predetermined situation is detected and a continuous period of a current main image passes a first period length shorter than the continuous period length (see ¶s 104, 106 for a switching control unit (i.e. PC 20 and/or the input unit 208 may include an input means for a user to input information, such as a switch and an input control circuit that generates an input signal based on a user input and outputs it to the CPU 201 as described in figs. 4-5 paragraph 88) configured to perform control such that the main image is switched from the selection image to another image among the plurality of images when the continuous period length is reached, or when a predetermined situation is detected and a continuous period of a current main image passes a first period length shorter than the continuous period length (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107). It should be noted that a selected image from each group represents a main image among a plurality of images and the main image is switched from the selection image to another image among the plurality of images when the continuous shooting reference value (set interval value) is reached, or when a predetermined situation is detected and a continuous period of a current main image passes a first period length shorter than the continuous period length as described in the above figures and paragraphs. Also, see paragraphs 108-110)
Re claim 8, Mochizuki as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the image classification is an image classification including one of at least a main subject image, a sub-subject image, and a whole image (see ¶s 73, 75-76 for the image classification is an image classification including one of at least a main subject image, a sub-subject image, and a whole image (i.e. an image A whose subject is a bridge is shot at "2007/8/18/8:32:24", and images B and C whose subject is a mountain are shot at "2007/8/18/12:24:16" and "2007/8/18/12:24:17", respectively. Further, images D to F whose subject is the family is shot at "2007/8/18/14:06:11", "2007/8/18/14:06:13" and "2007/8/18/14:06:15", respectively as described in fig. 2 paragraph 74, furthermore, the continuous shooting determination and selection portion 252 classifies the images whose shooting time interval is within a specified time into the same group, and, if there is an image whose shooting time interval is longer than the specified time, it classifies the image into the next group as described in fig. 7 paragraph 107, furthermore, the continuous shooting determination and selection portion 252 can select only the image C from the images B and C which are shot at an interval of one second and select only the image D from the images D to F which are shot at an interval of two seconds, because the images with a short shooting interval, such as the images D to F, are likely to be shot in the similar location and have the similar composition, the continuous shooting determination and selection portion 252 can reduce the possibility that a plurality of images which are likely to be similar to each other are selected as described in figs. 2, 8 paragraphs 111-112). Also, see paragraphs 108-110. Thus, it should be noted that the image classification is an image classification including one of at least a main subject image, a sub-subject image, and a whole image as described in the above figures and paragraphs)
Re claim 9, Mochizuki as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the period setting unit sets the continuous period length in accordance with the image classification so that the main subject image has a longest continuous period length and the whole image or the sub-subject image has a shortest continuous period length (see ¶s 73, 75-76 for the image classification is an image classification including one of at least a main subject image, a sub-subject image, and a whole image (i.e. an image A whose subject is a bridge is shot at "2007/8/18/8:32:24", and images B and C whose subject is a mountain are shot at "2007/8/18/12:24:16" and "2007/8/18/12:24:17", respectively. Further, images D to F whose subject is the family is shot at "2007/8/18/14:06:11", "2007/8/18/14:06:13" and "2007/8/18/14:06:15", respectively as described in fig. 2 paragraph 74, furthermore, the continuous shooting determination and selection portion 252 classifies the images whose shooting time interval is within a specified time into the same group, and, if there is an image whose shooting time interval is longer than the specified time, it classifies the image into the next group, continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in fig. 7 paragraph 107, furthermore, the continuous shooting determination and selection portion 252 can select only the image C from the images B and C which are shot at an interval of one second and select only the image D from the images D to F which are shot at an interval of two seconds, because the images with a short shooting interval, such as the images D to F, are likely to be shot in the similar location and have the similar composition, the continuous shooting determination and selection portion 252 can reduce the possibility that a plurality of images which are likely to be similar to each other are selected as described in figs. 2, 8 paragraphs 111-112). Also, see paragraphs 108-110. Thus, it should be noted that a continuous shooting reference value (set interval value) represents continuous period length in accordance with the image classification so that the main subject image has a longest continuous period length and the whole image or the sub-subject image has a shortest continuous period length as described in the above figures and paragraphs)
Re claim 19, Mochizuki discloses an image processing method performed by an image processing device, the method comprising: selecting one image as a main image among a plurality of images (see ¶ 106 for selecting one image as a main image among a plurality of images (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107). It should be noted that a selected image from each group represents a main image among a plurality of images); and setting a continuous period length for which a selected selection image is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (see ¶s 104, 106 for setting a continuous period length for which a selected selection image is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107, furthermore, the continuous shooting determination and selection portion 252 classifies the images a to u which are arranged in order of shooting time into a plurality of groups depending on the shooting time interval as described in fig. 7 paragraph 108. Also, see paragraphs 109-110). It should be noted that a selected image from each group represents a main image among a plurality of images and the continuous shooting reference value (set interval value) represents a continuous period length for which a selected selection image selected by the continuous shooting determination and selection portion 252 is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications as described in the above figures and paragraphs)
Re claim 20, Mochizuki discloses a program causing an image processing device to perform: a process of selecting one image as a main image among a plurality of images (see ¶ 106 for a process of selecting one image as a main image among a plurality of images (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107). It should be noted that a selected image from each group represents a main image among a plurality of images); and a process of setting a continuous period length for which a selected selection image is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (see ¶s 104, 106 for a process of setting a continuous period length for which a selected selection image is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications (i.e. continuous shooting determination and selection portion 252 may use the continuous shooting reference value (set interval value) shown in FIG. 6 as the specified time, after that, the continuous shooting determination and selection portion 252 selects one image from each group as described in paragraph 107, furthermore, the continuous shooting determination and selection portion 252 classifies the images a to u which are arranged in order of shooting time into a plurality of groups depending on the shooting time interval as described in fig. 7 paragraph 108. Also, see paragraphs 109-110). It should be noted that a selected image from each group represents a main image among a plurality of images and the continuous shooting reference value (set interval value) represents a continuous period length for which a selected selection image selected by the continuous shooting determination and selection portion 252 is continued as the main image in accordance with an image classification to which the selection image corresponds among a plurality of image classifications as described in the above figures and paragraphs)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2010/0094441 A1)(hereinafter Mochizuki) as applied to claims 1-4, 8-9 and 19-20 above, and further in view of Cok (US 2013/0301934 A1)(hereinafter Cok).
Re claim 10, Mochizuki as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the main image selection unit selects an image serving as a subsequent main image through a process in accordance with a predetermined selection rule among the plurality of images other than the image serving as the main image. However, the reference of Cok explicitly teaches wherein the main image selection unit selects an image serving as a subsequent main image through a process in accordance with a predetermined selection rule among the plurality of images other than the image serving as the main image (see ¶s 39-40 for the main image selection unit selects an image serving as a subsequent main image through a process in accordance with a predetermined selection rule among the plurality of images other than the image serving as the main image (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
One will be motivated to incorporate the above feature into the system of Mochizuki as taught by Cok for the benefit of selecting digital images when a digital image has more than one image type, for example, if a desired image-type distribution requires a certain relative frequency of close-up images and a different relative frequency of portrait images, a close-up image that is also a portrait image is selected, even if the relative frequency of portrait images in a desired image-type distribution is then exceeded, wherein variation in the relative frequency of images of specified image types is controlled, for example within a range such as from 60% to 80% range or 60% to 100%, wherein rules can be associated with the digital image selection to control the image selection process in accordance with the desired image-type distribution, for example specifying a desired degree of flexibility in selecting images that have multiple image types in order to improve efficiency when associating rules with the digital image selection to control the image selection process in accordance with the desired image-type distribution (see ¶ 84)
Re claim 11, the combination of Mochizuki and Cok as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein one process in accordance with the selection rule is a process of, when the image serving as the main image is not a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image. However, the reference of Cok explicitly teaches wherein one process in accordance with the selection rule is a process of, when the image serving as the main image is not a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image (see ¶s 39-40 for one process in accordance with the selection rule is a process of, when the image serving as the main image is not a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100, furthermore, a processor can be used to provide a user interface, the user interface including controls for setting the relative frequencies of digital images of each image type as described in paragraph 103). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
Per claim 11, Mochizuki and Cok are combined for the same motivation as set forth in claim 10 above.
Re claim 12, the combination of Mochizuki and Cok as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein one process in accordance with the selection rule is a process of, when the image serving as the main image is a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image. However, the reference of Cok explicitly teaches wherein one process in accordance with the selection rule is a process of, when the image serving as the main image is a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image (see ¶s 39-40 for one process in accordance with the selection rule is a process of, when the image serving as the main image is a main subject image and there is an image serving as another main subject image, setting the image serving as the other main subject image as a candidate for the subsequent main image (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100, furthermore, a processor can be used to provide a user interface, the user interface including controls for setting the relative frequencies of digital images of each image type as described in paragraph 103). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
Per claim 12, Mochizuki and Cok are combined for the same motivation as set forth in claim 10 above.
Re claim 13, the combination of Mochizuki and Cok as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein one process in accordance with the selection rule is a process of excluding an image of the same image classification as the image serving as the main image from candidates for the subsequent main image. However, the reference of Cok explicitly teaches wherein one process in accordance with the selection rule is a process of excluding an image of the same image classification as the image serving as the main image from candidates for the subsequent main image (see ¶s 39-40 for one process in accordance with the selection rule is a process of excluding an image of the same image classification as the image serving as the main image from candidates for the subsequent main image (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, if 20 family members are at the reunion, this distribution then requires that 20% of the pictures are allocated to digital images of members (excluding group images), depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
Per claim 13, Mochizuki and Cok are combined for the same motivation as set forth in claim 10 above.
Re claim 14, the combination of Mochizuki and Cok as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein one process in accordance with the selection rule is a process of excluding an image including the same sub-subject as a subject of the image serving as the main image from candidates for the subsequent main image. However, the reference of Cok explicitly teaches wherein one process in accordance with the selection rule is a process of excluding an image including the same sub-subject as a subject of the image serving as the main image from candidates for the subsequent main image (see ¶s 39-40 for one process in accordance with the selection rule is a process of excluding an image including the same sub-subject as a subject of the image serving as the main image from candidates for the subsequent main image (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, if 20 family members are at the reunion, this distribution then requires that 20% of the pictures are allocated to digital images of members (excluding group images), depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
Per claim 14, Mochizuki and Cok are combined for the same motivation as set forth in claim 10 above.
Re claim 15, the combination of Mochizuki and Cok as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein one process in accordance with the selection rule is a process of excluding a sub-subject image from candidates for a subsequent main image when the image serving as the main image is a whole image and the main subject image is another image among the plurality of images. However, the reference of Cok explicitly teaches wherein one process in accordance with the selection rule is a process of excluding a sub-subject image from candidates for a subsequent main image when the image serving as the main image is a whole image and the main subject image is another image among the plurality of images (see ¶s 39-40 for one process in accordance with the selection rule is a process of excluding a sub-subject image from candidates for a subsequent main image when the image serving as the main image is a whole image and the main subject image is another image among the plurality of images (i.e. an image-based product can be selected that includes a desired distribution of images of specific people, if 20 family members are at the reunion, this distribution then requires that 20% of the pictures are allocated to digital images of members (excluding group images), depending on rules that are associated with the image selection process, a balance can be maintained between numbers of digital images of each family member in the specified photo-product as described in paragraph 100). Also, see fig. 13 paragraph 101-102)
Therefore, taking the combined teachings of Mochizuki and Cok as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (rule) into the system of Mochizuki as taught by Cok.
Per claim 15, Mochizuki and Cok are combined for the same motivation as set forth in claim 10 above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2010/0094441 A1)(hereinafter Mochizuki) as applied to claims 1-4, 8-9 and 19-20 above, and further in view of Obrador et al. (US 2008/0019661 A1)(hereinafter Obrador).
Re claim 17, Mochizuki as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the main image selection unit selects an image serving as a subsequent main image through a weighted selection process on each image among images which are candidates for the subsequent main image. However, the reference of Obrador explicitly teaches wherein the main image selection unit selects an image serving as a subsequent main image through a weighted selection process on each image among images which are candidates for the subsequent main image (see ¶ 31 for the main image selection unit selects an image serving as a subsequent main image through a weighted selection process on each image among images which are candidates for the subsequent main image (i.e. the frame scoring module 16 assigns respective frame scores 28 to the video frames 22 of the input videos 12 (FIG. 2, block 30), The frame score 28 typically is a weighted quality metric that assigns to each of the video frames 22 a quality number as a function of an image analysis heuristic as described in figs. 1-2 paragraph 32, furthermore, the shot selection module 18 selects shots 32 of consecutive video frames from the input videos 12 based at least in part on the assigned frame scores 28 (FIG. 2, block 34) as described in figs. 1-2 paragraph 34))
Therefore, taking the combined teachings of Mochizuki and Obrador as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (weighted) into the system of Mochizuki as taught by Obrador.
One will be motivated to incorporate the above feature into the system of Mochizuki as taught by Obrador for the benefit of having a frame scoring module 16 that assigns respective frame scores 28 to the video frames 22 of the input videos 12 (FIG. 2, block 30), wherein the frame scoring module 16 calculates the frame scores 28 from various frame characterizing parameter values that are extracted from the video frames 22, wherein the frame score 28 typically is a weighted quality metric that assigns to each of the video frames 22 a quality number as a function of an image analysis heuristic, wherein the weighted quality metric may be any value, parameter, feature, or characteristic that is a measure of the quality of the image content of a video frame, wherein the weighted quality metric attempts to measure the intrinsic quality of one or more visual features of the image content of the video frames 22 (e.g., color, brightness, contrast, focus, exposure, and number of faces or other objects in each video frame), wherein the weighted quality metric attempts to measure the meaningfulness or significance of a video frame to the user in order to improve efficiency when the weighted quality metric provides a scale by which to distinguish "better" video frames (e.g., video frames that have a higher visual quality are likely to contain image content having the most meaning, significance and interest to the user) from the other video frames (see figs. 1-2 ¶ 32)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/29/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484